EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Employee Benefits Committee Noble Energy, Inc. Thrift and Profit Sharing Plan: We consent to the incorporation by reference in the Registration Statement (File No. 333-118976) on Form S-8 of Noble Energy, Inc. of our report dated June 20, 2011, relating to the statements of net assets available for benefits of the Noble Energy, Inc. Thrift and Profit Sharing Plan as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2010, which report appears in the December 31, 2010 Annual Report on Form 11-K of Noble Energy, Inc. Thrift and Profit Sharing Plan. /s/ KPMG LLP Houston, Texas June 20, 2011
